3 So.3d 1289 (2009)
Carmen PINEDA, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-5006.
District Court of Appeal of Florida, Fourth District.
March 18, 2009.
Carey Haughwout, Public Defender, and Timothy D. Kenison, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Appellant, Carmen Pineda, appeals her convictions for both organized scheme to defraud and grand theft. She argues on appeal that because the offenses were based upon common allegations, her conviction for both is a double jeopardy violation.
All the elements of the crime of theft are included within the offense of organized fraud. Louberti v. State, 895 So.2d 479 (Fla. 4th DCA 2005). Therefore, a defendant cannot be convicted of both crimes without a double jeopardy violation.
We find, and the state concedes, that the dual conviction is a double jeopardy violation. We therefore reverse and remand *1290 for the trial court to vacate the conviction for the lesser offense of grand theft. See Pizzo v. State, 945 So.2d 1203 (Fla.2006).
Reversed and Remanded.
POLEN, HAZOURI and CIKLIN, JJ., concur.